Citation Nr: 1020274	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  03-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for a genitourinary 
disorder, claimed as nodules, hyperplasia and prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and O.B.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 
2000.  He retired with more than 24 years of service.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from April 2002 and July 2007 
rating decisions by the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues remaining on appeal were Remanded in February 2008.  
 
In January 2008, the Veteran disagreed with the initial 
disability evaluation assigned for irritable bowel syndrome 
in a July 2007 rating decision.  The Board's February 2008 
Decision and Remand directed the agency of original 
jurisdiction to issue a statement of the case (SOC) in 
response to that disagreement.  The Remand advised the 
Veteran that "to vest jurisdiction over this issue with the 
Board, a timely substantive appeal to the July 2007 rating 
decision must be filed, " and noted that the claim could be 
returned to the Board only if the Veteran perfected appeal.  
The cover letter, dated in April 2009, to the January 2009 
SOC advised the Veteran that the claim would be closed if he 
did not file an appeal within 60 days.  

The claims file returns to the Board for appellate review of 
three claims for which substantive appeal has been perfected, 
but the issue of evaluation of IBS is not certified to the 
Board as on appeal.  However, the Veteran's representative 
included the issue in an Informal Hearing Presentation.  The 
Board was unable to locate a substantive appeal as to the 
issue of the initial evaluation for IBS, and asked the 
Veteran, in a February 2010 letter, if he had submitted a 
substantive appeal.  The Veteran provided no evidence that he 
had submitted a substantive appeal, although he did argue 
that the evidence of record supported a higher rating for 
IBS.  

An appeal comes before the Board when a claimant submits a 
timely substantive appeal after an RO issues a statement of 
the case (SOC).  38 U.S.C.A. § 7105(a) (West 2002).  VA has, 
in each communication to the Veteran about the issue, advised 
the Veteran that a substantive appeal was required if he 
wished to pursue appeal for a higher evaluation for IBS.  The 
Board has no statutory jurisdiction to address the evaluation 
assigned for IBS, and there are no actions by VA that could 
lead the Veteran to believe that an appeal was perfected.  
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).  The Veteran has not asked the agency of original 
jurisdiction to determine whether a timely appeal was 
submitted, so the Board does not have appellate jurisdiction 
to review a claim as to timeliness of an appeal.  The Veteran 
is entitled to submit a claim as to timeliness of the appeal 
to an agency of original jurisdiction.  38 U.S.C.A. § 7105(a) 
(West 2002), 38 C.F.R. §§ 20.200-20.202 (2009).  No issue 
regarding the initial evaluation assigned for IBS is before 
the Board for appellate review, so that issue is not 
addressed in the Decision or Remand below.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted in January 2007 before the undersigned.


FINDING OF FACT

The medical evidence establishes that the Veteran does not 
manifest residuals of pneumonia diagnosed and treated in 
service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disorder, claimed as residuals of pneumonia, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a respiratory disorder 
in service or as a result of his service.  Before assessing 
the merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009).  

A.  Duty to notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the claim addressed in the decision below was 
submitted in March 2000, prior to enactment of the VCAA later 
that year.  The Veteran was initially notified of the 
criteria for service connection in the 2002 rating decision 
and in the statement of the case issued in September 2003.  
In February 2005, the RO issued a letter which notified the 
Veteran about VA's duties to him.  In March 2008, another 
VCAA notice was issued.  

The Board finds that the duty to notify the Veteran has been 
satisfied, even though no notice was sent to the Veteran 
prior to the initial unfavorable rating decision.  In 
particular, the Board notes that the claim has been 
readjudicated three times following the initial SOC and once 
following the Board's February 2008 Decision and Remand.  In 
addition, the Veteran testified before the Board in December 
2007.  His testimony establishes that he understood the 
criteria for service connection.

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has been afforded VA examinations.  The Veteran has 
submitted private clinical evidence from J. McIntyre, MD.  As 
noted above, the Veteran testified before the Board in 2007.  
The Veteran has not identified any additional non-VA clinical 
evidence. 

The record does not indicate that there is any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  No further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  38 C.F.R. § 3.303.  No presumption of service 
connection is applicable to any disorder for which service 
connection is claimed in this case.  

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for a particular disorder 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Claim for service connection for a lung disorder

At the time of VA examination conducted in April 2000, the 
examiner concluded that the Veteran did not have a history of 
recurrent pneumonia or bronchitis.  VA outpatient clinical 
records dated in 2001 disclose no treatment for a respiratory 
disorder.

In a November 2003 statement, the Veteran explained that he 
had numerous respiratory infections during service and had 
several respiratory infections following service, and would 
be shown by the records of J.McI., M.D.  Records obtained 
from Dr. McI in January 2004 disclose that the Veteran 
reported chronic fatigue and frequent respiratory infections.  
However, records of the Veteran's treatment by Dr. McI from 
December 1999 through January 2004 are devoid of any notation 
of treatment or diagnosis of an acute or chronic respiratory 
disorder.  

Additional records were received from Dr. McI in August 2006, 
along with a medical statement.  These records cover the 
period from 1973 (prior to the Veteran's service) through 
2006.  Dr. McI stated that recent pulmonary studies had 
revealed that the Veteran had COPD and chronic restrictive 
lung disease.  The clinical records disclose that the Veteran 
was treated for acute poison ivy in April 2005, was treated 
for hyperlipidemia was referred for colonoscopy, was referred 
for evaluation of cardiovascular complaints, was treated for 
a skin disorder, manifested a mild elevation in liver 
function study results, and complained of left-sided 
abdominal pain in May 2006.  Dr. McI's records do not include 
the pulmonary studies that were said to disclose COPD.  The 
clinical records disclose no complaint or treatment for a 
respiratory disorder and do not disclose assignment of a 
diagnosis of a pulmonary disorder referenced in the medical 
statement.    

VA radiologic examination of the chest in October 2005 
disclosed no active lung disease.  No pulmonary disorder was 
identified on VA examination conducted in February 2006.  

At his 2007 hearing before the Board, the Veteran testified 
that he thought the pneumonia he had in service affected his 
immune system, and testified that he now had to take a 
medication, Claritin, to control his runny nose and cough.  
(Tr. 35, 36).  

The report of VA examination conducted in December 2008 
reflects that the Veteran's pulmonary function testing (PFT) 
was interpreted as normal.  Radiologic examination of the 
lungs was also interpreted as normal, although the 
examination was interpreted as disclosing minimal haziness in 
the right apical area that "may be related to pleural 
thickening."  Further evaluation of the chest through 
computed tomography (CT) scan was recommended.  The VA 
examiner who conducted the December 2008 VA examination noted 
that CT evaluation of the chest was interpreted as 
"absolutely normal."  

The examiner who conducted the December 2008 VA examination 
of the respiratory system noted that the Veteran's complaint 
of "frequent colds" was not a pulmonary disorder.  The 
examiner further opined that the Veteran's complaint of 
"frequent colds" had nothing to do with the pneumonia the 
Veteran had in service.  The examiner further opined that the 
Veteran did not manifest a current respiratory disorder.

The Veteran's claim is supported by his own contention that 
he has a current respiratory disorder, and by the August 2006 
medical statement in which Dr. McI states that the Veteran 
has COPD and chronic restrictive lung disease.  The Veteran 
is competent to state that he has frequent colds, a cough, 
and a runny nose, as these are signs and symptoms which may 
be observed and reported by a lay individual.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his lay 
contention is not competent to establish that the observed 
symptoms are residuals of a disorder treated in service, or 
to establish what medical diagnosis should be assigned for 
the observed symptoms.  

Dr. McI has provided a diagnosis of COPD and chronic 
restrictive lung disease, but has not provided any clinical 
record or diagnostic examination to support that diagnosis.  
Because Dr. McI has not provided any clinical record or 
medical rationale to support the assigned diagnosis, the 
Board assigns minimal weight and persuasive value to Dr. 
McI's medical opinion.  

In contrast, reports of two VA examinations disclose that 
there is no objective finding on physical examination and no 
objective finding on diagnostic examinations that the Veteran 
has a current respiratory disorder.  The examiner conduced 
that no respiratory disorder was present.  This conclusion is 
supported by each of the findings and results of diagnostic 
examinations, since there was no finding of any lung 
abnormality.  The examiner also noted that a complaint of 
"frequent colds" was not a lung disorder.  

The examiner who conducted the 2008 VA examination discussed 
the Veteran's contention that he has frequent colds as a 
result of the pneumonia the Veteran had in service, and the 
examiner opined that there was no connection.  The examiner 
discussed the Veteran's medical history following the 
treatment of pneumonia.  

The 2008 opinion that the Veteran's current symptoms of 
colds, cough, and runny nose are not related to his service, 
together with the conclusion of the examination report that 
the Veteran does not have a current respiratory, is 
competent, persuasive, and weighty evidence that the Veteran 
does not manifest residuals of pneumonia diagnosed and 
treated in service.  The unfavorable opinions rendered on VA 
examinations are of greater weight and persuasive value than 
the favorable evidence provided by the Veteran's statements 
and the medical statements of Dr. McI.  

The preponderance of the competent evidence is against the 
claim.  There is no reasonable doubt which may be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must 
be denied.




ORDER

The appeal for service connection for a lung disorder, 
claimed as residuals of pneumonia, is denied.


REMAND

Benign prostatic nodules were diagnosed prior to the 
Veteran's service separation in February 2000.  In an October 
2008 opinion, the examiner indicated that the Veteran's 
"genitourinary condition" was, as likely as not, due to his 
service.  The examiner noted that the Veteran has an enlarged 
prostate and enlarged epididymi.  The examiner did no note 
whether prostate nodules diagnosed prior to the Veteran's 
service discharge were still present.  The examiner did 
identify the genitourinary diagnosis or diagnoses which the 
examiner concluded were related to the Veteran's service.  
Medical identification of the diagnosis or diagnoses is 
required.

Various cardiovascular findings have been described in the 
ten years since the Veteran's service discharge.  Several 
diagnoses have been rendered, then ruled out, and other 
diagnoses have been assigned.  A medical diagnosis of a 
current cardiovascular disorder has been assigned.  However, 
there is no provider who has reconciled all the varying 
diagnoses or explained whether the chronic cardiovascular 
disorders are linked to the Veteran's service or have been 
chronic and continuous since his service.  Further 
development of the clinical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete VA clinical 
records, through the present, especially 
complete records of treatment of any 
cardiovascular disorder, and all medications 
prescribed for treatment of a cardiovascular 
disorder.  

2.  Afford the Veteran and opportunity to 
submit or identify any non-VA clinical records 
of cardiovascular treatment which are not yet 
associated with the claims files, to include 
especially non-VA records from August 2006 to 
the present.  

3.  The examiner, who conducted the November 
2008 VA examination, if available, should be 
asked to provide an addendum to the November 
2008 VA examination report.  In that addendum, 
the examiner should identify each current 
disorder of the genitourinary system for which 
a diagnosis may be assigned, and the examiner 
should provide a specific opinion, for each 
diagnosed disorder, to include nodules, 
hyperplasia, and prostatitis, as to whether it 
is as likely as not (50 percent or greater 
probability), very likely, or, less than 
likely (less than a 50 percent probability) 
that the Veteran manifested such disorder in 
service, incurred such disorder as a result of 
service or any incident thereof, or whether 
the disorder has been chronic and continuous 
since the Veteran's service discharge. 

If the examiner who conducted that examination 
is not available, the Veteran should be 
afforded VA examination.  Then the appropriate 
diagnoses for each of the current 
genitourinary disorder should be assigned and 
the examiner should address the questions set 
forth above.

4.  The Veteran should be afforded VA 
examination of the cardiovascular system.  The 
claims folder should be made available to the 
examiner for review in connection with the 
examination.  All appropriate testing should 
be performed.  The examiner should review the 
Veteran's service treatment records and post-
service records of diagnosis and treatment of 
cardiovascular disorder.  
        
The examiner should assign a diagnosis for 
each current disorder of the cardiovascular 
system.  The examiner should discuss the 
various diagnoses assigned for the Veteran's 
cardiovascular disorders and reconcile the 
diagnoses, that is, state which diagnosis(es) 
is currently present, and explain how the 
assigned diagnosis(es) account for the prior 
diagnoses.  

Then, the examiner should state the likelihood 
(less than likely, at least as likely as not 
(50 percent or greater likelihood), or more 
than likely) that the Veteran has a current 
cardiovascular disorder which was (i) first 
manifested in service, (ii) was incurred in 
service, (iii) has been chronic and continuous 
since service, or, (iv) was aggravated in 
service, or (vi) has been present since one 
year following the Veteran's service 
discharge.  

If the examiner concluded that each 
cardiovascular disorder currently present was 
present prior to the Veteran's service, the 
examiner should explain that opinion.  Then 
the examiner should state the likelihood (less 
than likely, at least as likely as not (50 
percent or greater likelihood), or more than 
likely) that a cardiovascular disorder present 
prior to service was aggravated, that is, 
permanently increased in severity, during 
service.  

The medical basis for all opinions expressed 
should be discussed for the record.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should 
state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   The examiner should state what 
additional evidence or information should be 
sought so that the opinion may be obtained.  

5.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate each claim, to include 
a review of all additional evidence.  If any 
determination remains unfavorable to the 
Appellant, he and his representative should be 
provided with a supplemental statement of the 
case.  He must be afforded an opportunity to 
respond before the case is returned to the 
Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


